Citation Nr: 1418835	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and from March 1975 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a neck condition.  A March 2014 Report of General Information indicates that the Veteran has since moved to Mississippi and is receiving treatment at the Jackson VA Medical Center.  As a result, this matter is now appropriately before the Jackson, Mississippi RO.

The Veteran testified before the undersigned at a May 2012 video conference hearing.  A copy of the transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered this matter, the Board believes the Veteran's claim must be remanded for further development.  

Private medical records and VA treatment records indicate that the Veteran has current diagnoses of cervical spine stenosis and cervical dystonia.  The Veteran contends that he has experienced tightening, pain, and other relevant symptoms in his neck since his time on active duty service.  

Service treatment records associated with the claims file do not appear to indicate an in-service injury, treatment for neck pain, or associated symptoms.  However, the Veteran has consistently alleged that his neck condition is a result of active duty service and that he did in fact report his symptoms to personnel while in service.
To this point, the Veteran has not been provided a VA examination for his claimed neck condition.  The Board finds that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination is warranted.  There is: (1) evidence that the Veteran suffers from a current disability or persistent or recurrent symptoms of a disability; (2) the Veteran has provided consistent lay testimony that he injured his neck while in service; (3) there is an indication that the Veteran's current condition may be associated with his service; and (4) currently there is insufficient medical evidence for VA to make a decision on the Veteran's claim.  Id.  As a result, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for a neck condition, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA spine examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis of any neck disabilities that are currently shown, or manifested at any time since December 2008.  The examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that each diagnosed disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



